Sognier, Judge.
Appellants Dunn and The First National Bank of Gainesville brought a petition in the Superior Court of Hall County to confirm the sale of appellee’s property under power of sale in a security deed from appellee to appellants. The trial court denied confirmation.
Appellants contend that the trial court erred in concluding that an appraisal of the true market value of the property by an officer of the bank constituted an admission against interest and that the trial court, in considering the appraisal, denied the confirmation based on an erroneous theory of law. We find this argument unpersuasive. There was ample evidence with regard to the true market value of the property so that any error with regard to the bank officer’s appraisal was harmless.
There was no transcript of the proceedings; however, the trial court entered findings of fact and conclusions of law which carefully set out testimony offered at the hearing. While there was some conflict as to the true market value of the property at the time of the sale, the trial court found the true market value to be in excess of the sale price. Code Ann. § 67-1504 provides: “The court shall require evidence to show the true market value of the property sold under *463such powers, and shall not confirm the sale unless he is satisfied the property so sold brought its true market value on such foreclosure sale.” Where there is some evidence to support the findings of the trial court that the price received at the sale was not its true market value, we will not disturb his findings, even though the evidence is conflicting. Federal Deposit Ins. Corp. v. Ivey-Matherly Const. Co., 144 Ga. App. 313, 316 (241 SE2d 264) (1977); Davie v. Sheffield, 123 Ga. App. 228, 231 (180 SE2d 263) (1971).
Decided May 5, 1981.
Joe K. Telford, for appellants.
William L. Rogers, Jr., for appellee.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.